Name: Commission Regulation (EEC) No 1880/90 of 3 July 1990 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 90 Official Journal of the European Communities No L 171 / 11 COMMISSION REGULATION (EEC) No 1880/90 of 3 July 1990 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) for the second half of 1990 of the products referred to in Article 7 of Regulation (EEC) No 715/90 should be deter ­ mined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1150/90 (2) provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas a single licence application was lodged from 7 to 17 May 1990 ; Whereas Article 4 (4) of Regulation (EEC) No 1150/90 provides that if the total quantity for which applications have been submitted is less than that available the Commission is to calculate the quantity remaining, which is to be added to that available for the following half ; whereas under these circumstances the quantity available HAS ADOPTED THIS REGULATION : Article 1 1 . Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 7 to 17 May 1990 are hereby accepted. 2. Further licence applications may be lodged during the first ten days of August 1990 for the following quanti ­ ties :  400 tonnes of products falling within CN code 0406,  450 tonnes of products falling within CN code 0402. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation ^hall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p . 85 . (2) OJ No L 114, 5. 5 . 1990, p . 21 .